Order unanimously affirmed. Memorandum: Although the court erred in granting defendant’s motion to dismiss the indictment pursuant to CPL 30.30 without holding a hearing (see, People v Russo, 78 AD2d 557), the defect was cured when the court held a hearing on the People’s motion to reargue. It was also error to charge the People with the 19 days during which they failed to furnish the minutes of the Grand Jury proceedings. CPL 30.30 is a trial readiness rule; delay occasioned by the People’s failure to comply with discovery requests does not affect their continued readiness to proceed to trial (see, People v Alicea, 109 AD2d 1083; People v Runion, 107 AD2d 1080). In the context of these proceedings, however, the error was harmless (see, People v Gushlaw [appeal No. 2], 112 AD2d 792). (Appeal from order of Onondaga County Court, Cunningham, J. — CPL 30.30.) Present — Dillon, P. J., Hancock, Jr., Denman, Green and Pine, JJ.